EXHIBIT 23.1 PRITCHETT, SILER & HARDY, P.C. CERTIFIED PUBLIC ACCOUNTANTS A PROFESSIONAL CORPORATION , SUITE 100 SALT LAKE CITY, UTAH84111 (801) 328-2727FAX (801) 328-1123 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in Registration Statement No. 333-208777 of Pacific Health Care Organization, Inc. of our report dated March 30,2016, on our audits of the financial statements of Pacific Health Care Organization, Inc. as of December 31, 2015 and 2014, and for each of the years in the two-year period ended December 31, 2015, which report is included in the Annual Report on Form 10-K of Pacific Health Care Organization, Inc. for the year ended December 31, 2015. /s/ Pritchett, Siler & Hardy, P.C. Pritchett, Siler & Hardy, P.C. Salt Lake City, Utah March 30,2016
